Case: 5:19-cv-00058-REW Doc #: 1-1 Filed: 02/20/19 Page: 1 of 16 - Page ID#: 4




                      EXHIBIT A
Filed               19-CI-00202
         Case: 5:19-cv-00058-REW01/18/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,Page:
                                                       02/20/19     Fayette  NOT
                                                                               16 -ORIGINAL
                                                                            Circuit
                                                                         2 of       Page ID#: 5DOCUMENT
                                                                                    Clerk
                                                                             02/19/2019 03:30:18 PM
                                                                             89824-3

                                      COMMONWEALTH OF KENTUCKY
                                         FAYETTE CIRCUIT COURT
                                             DIVISION _______
                                    CIVIL ACTION NO. __________________

                                           FILED ELECTRONICALLY

        AUTUMN PEICHOTO                                                                        PLAINTIFF

        V.                                         COMPLAINT

        SPEEDWAY, LLC

               Serve: CT Corporation System
                      306 West Main Street, Suite 512
                      Frankfort, Kentucky 40601

        and

        SPEEDWAY SUPERAMERICA LLC                                                          DEFENDANTS




                                                                                                                Presiding Judge: HON. KIMBERLY BUNNELL (622203)
               Serve: CT Corporation System
                      306 West Main Street, Suite 512
                      Frankfort, Kentucky 40601


               Comes now Plaintiff, Autumn Peichoto, by and through counsel, and for her Complaint

        against Defendants, Speedway, LLC and Speedway Superamerica LLC, states as follows:

                                                    PARTIES

               1.     At all times relevant hereto, Plaintiff, Autumn Peichoto, was a citizen and resident of

        the Commonwealth of Kentucky, residing at 949 Dayton Avenue, Lexington, Fayette County,

        Kentucky 40505.

               2.     At all times relevant hereto, Defendant, Speedway, LLC, was a Foreign Limited

        Liability Company licensed to do business within the Commonwealth of Kentucky, with its Agent
                                                                                                                COM : 000001 of 000004




        for Service of Process being CT Corporation System, 306 West Main Street, Suite 512, Frankfort,

        Kentucky 40601.


                                                        1
Filed                 19-CI-00202     01/18/2019             Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
         Case: 5:19-cv-00058-REW01/18/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,Page:
                                                       02/20/19     Fayette  NOT
                                                                               16 -ORIGINAL
                                                                            Circuit
                                                                         3 of       Page ID#: 6DOCUMENT
                                                                                    Clerk
                                                                             02/19/2019 03:30:18 PM
                                                                             89824-3

                3.        At all times relevant hereto, Defendant, Speedway Superamerica LLC, was a Foreign

        Limited Liability Company licensed to do business within the Commonwealth of Kentucky, with its

        Agent for Service of Process being CT Corporation System, 306 West Main Street, Suite 512,

        Frankfort, Kentucky 40601.

                4.        At all times relevant hereto, Defendants owned, controlled, operated, maintained

        and/or supervised the Speedway gas station located at 447 East New Circle Road, Lexington,

        Kentucky 40503 (hereinafter “premises”).

                                            JURISDICTION AND VENUE

                5.        The circumstances giving rise to this Complaint took place in Fayette County,

        Kentucky.

                6.        The amount of damages sustained by the Plaintiff is in excess of the minimum




                                                                                                                    Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        jurisdictional limits of the Fayette County Circuit Court.

                7.        Fayette County Circuit Court has jurisdiction over this matter and venue is appropriate

        in this County.

                                             GENERAL ALLEGATIONS

                8.        At all times relevant hereto, Defendants, by and through their agents, ostensible

        agents, servants, employees, and/or other representatives, had a duty to maintain and keep said

        premises safe for the use of their patrons.

                9.        On or about June 1, 2018, as a direct and proximate result of the negligent acts and/or

        omissions of Defendants, whether by and through their respective agents, ostensible agents, servants,

        employees, and/or other representatives, Plaintiff, a business invitee, while exercising due care for
                                                                                                                    COM : 000002 of 000004




        her own safety, was injured as the result of a dangerous condition created and/or not maintained

        properly by Defendants, while lawfully and properly on Defendants premises.



                                                            2
Filed                     19-CI-00202    01/18/2019              Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
         Case: 5:19-cv-00058-REW01/18/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,Page:
                                                       02/20/19     Fayette  NOT
                                                                               16 -ORIGINAL
                                                                            Circuit
                                                                         4 of       Page ID#: 7DOCUMENT
                                                                                    Clerk
                                                                             02/19/2019 03:30:18 PM
                                                                             89824-3

                10.       Specifically, the Plaintiff was sprayed in the eye with fuel, which was leaking from a

        pump hose, while she was fueling her vehicle.

                11.       At said time and place, Defendants owed Plaintiff, as a business invitee upon said

        premises, a duty to exercise reasonable care for her safety.

                12.       Defendants and their agents, ostensible agents, servants, employees, and/or other

        representatives breached their duty of care to Plaintiff.

                13.       As a direct and proximate result of the negligence and carelessness of the Defendants,

        as heretofore alleged, Plaintiff was caused to sustain personal injuries of a permanent nature to her

        person. The injuries sustained by Plaintiff resulted in the following damages:

                      a. mental and physical pain and suffering both of a temporary and permanent nature all

                          to her damage in a sum to be determined by a jury sitting in the trial of this matter;




                                                                                                                   Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                      b. the power and ability to labor and earn has been temporarily and permanently

                          impaired all to her damage in a sum to be determined by a jury sitting in the trial of

                          this matter;

                      c. the expenditure of sums of money for hospital, medical and other rehabilitation

                          expenses, and will be caused to expend such sums of money in the future in an amount

                          to be determined by a jury sitting in the trial of this matter;

                      d. loss of her ability to lead and enjoy a normal life, all to her damage, in a sum to be

                          determined by a jury sitting in the trial of this matter.

                WHEREFORE, Plaintiff, Autumn Peichoto, demands judgment against Defendants,

        Speedway, LLC and Speedway Superamerica LLC, as follows:
                                                                                                                   COM : 000003 of 000004




                      A. A trial by jury on all issues of fact herein;




                                                              3
Filed                    19-CI-00202      01/18/2019               Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
         Case: 5:19-cv-00058-REW01/18/2019
                                    Doc #: 1-1 Filed:Vincent Riggs,Page:
                                                       02/20/19     Fayette  NOT
                                                                               16 -ORIGINAL
                                                                            Circuit
                                                                         5 of       Page ID#: 8DOCUMENT
                                                                                    Clerk
                                                                             02/19/2019 03:30:18 PM
                                                                             89824-3

                    B. Compensatory damages against Defendant in a fair and reasonable amount to be

                        determined by a jury sitting at the trial of this matter, but in an amount sufficient to

                        confer jurisdiction on this Court;

                    C. For prejudgment interest from the date of Plaintiff’s injuries until such time the

                        judgment is paid;

                    D. For Plaintiff’s costs herein expended; and,

                    E. For any and all other relief to which Plaintiff is entitled.

                                                       CERTIFICATION

                This is to certify that pursuant to KRS 411.188(2), the undersigned attorneys have notified by

        certified mail all of those parties believed to possibly hold subrogation rights to any award received

        by the Plaintiff as a result of this action and that the failure to assert subrogation rights by intervention,




                                                                                                                         Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        pursuant to Kentucky Civil Rule 24, or otherwise will result in a loss of those rights with respect to

        any final award received by the Plaintiff as a result of this action.

                The party notified is as follows: Blue Cross, PO Box 34009, Philadelphia, PA 19101.

                RESPECTFULLY submitted this 18th day of January, 2019.

                                                          /s/ Tanner H. Shultz
                                                          TANNER H. SHULTZ
                                                          Morgan & Morgan, Kentucky PLLC
                                                          333 West Vine Street, Suite 1200
                                                          Lexington, KY 40507
                                                          Telephone Phone: (859) 219-4529
                                                          Facsimile: (859) 367-6146
                                                          tshultz@forthepeople.com
                                                          COUNSEL FOR PLAINTIFF                                          COM : 000004 of 000004




                                                              4
Filed                   19-CI-00202      01/18/2019               Vincent Riggs, Fayette Circuit Clerk
              Case: 5:19-cv-00058-REW Doc #: 1-1 Filed: 02/20/19 Page: 6 ofNOT
                                                                            16 -ORIGINAL
                                                                                Page ID#: 9DOCUMENT
 AOC-E-105        Sum Code: CI                                            02/19/2019 03:30:59 PM
 Rev. 9-14                                                          Case #: 19-CI-00202
                                                                          89824-3
                                                                    Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                    County: FAYETTE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, PEICHOTO, AUTUMN VS. SPEEDWAY, LLC, ET AL, Defendant


   TO: CT CORPORATION SYSTEM
       306 WEST MAIN STREET, SUITE 512
       FRANKFORT, KY 40601
Memo: Related party is SPEEDWAY, LLC

The Commonwealth of Kentucky to Defendant:
SPEEDWAY, LLC

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. KIMBERLY BUNNELL (622203)
document delivered to you with this Summons.




                                                         Fayette Circuit Clerk
                                                         Date: 1/18/2019




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000838077
CIRCUIT: 19-CI-00202 Certified Mail
PEICHOTO, AUTUMN VS. SPEEDWAY, LLC, ET AL

                                                      Page 1 of 1
             Case: 5:19-cv-00058-REW Doc #: 1-1 Filed: 02/20/19 Page: 7 ofNOT
                                                                           16 - ORIGINAL   DOCUMENT
                                                                                Page ID#: 10
 AOC-E-105        Sum Code: CI                                            02/19/2019  03:31:29 PM
 Rev. 9-14                                                          Case #: 19-CI-00202
                                                                          89824-3
                                                                    Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                    County: FAYETTE
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, PEICHOTO, AUTUMN VS. SPEEDWAY, LLC, ET AL, Defendant


   TO: CT CORPORATION SYSTEM
       306 WEST MAIN STREET, SUITE 512
       FRANKFORT, KY 40601
Memo: Related party is SPEEDWAY SUPERAMERICA LLC

The Commonwealth of Kentucky to Defendant:
SPEEDWAY SUPERAMERICA LLC

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. KIMBERLY BUNNELL (622203)
document delivered to you with this Summons.




                                                         Fayette Circuit Clerk
                                                         Date: 1/18/2019




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000838078
CIRCUIT: 19-CI-00202 Certified Mail
PEICHOTO, AUTUMN VS. SPEEDWAY, LLC, ET AL

                                                      Page 1 of 1
             Case: 5:19-cv-00058-REW                                        NOT ORIGINAL DOCUMENT
             Commonwealth  of Kentucky Doc #: 1-1 Filed: 02/20/19 Page: 8 of 16 - Page ID#: 11
                                                                                                 02/19/2019 03:32:48 PM
             Vincent Riggs, Fayette Circuit Clerk                                                89824-3


  Case #: 19-CI-00202                  Envelope #: 1421406

 Received From: TANNER SHULTZ                                Account Of: TANNER SHULTZ

 Case Title: PEICHOTO, AUTUMN VS. SPEEDWAY, LLC, ET          Confirmation Number: 86830852
 AL
 Filed On: 1/18/2019 4:25:54PM



 #      Item Description                                                                                        Amount
 1      Access To Justice Fee                                                                                    $20.00
 2      Civil Filing Fee                                                                                        $150.00
 3      Money Collected For Others(Court Tech. Fee)                                                              $20.00
 4      Library Fee                                                                                               $1.00
 5      Court Facilities Fee                                                                                     $25.00
 6      Money Collected For Others(Attorney Tax Fee)                                                              $5.00
 7      Charges For Services(Jury Demand / 12)                                                                   $70.00
 8      Money Collected For Others(Postage)                                                                      $23.96
 9      Charges For Services(Copy - Photocopy)                                                                    $1.60

                                                                                             TOTAL:             $316.56




Generated: 1/22/2019                                                                                             Page 1 of 1
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 01/18/2019
                                   Doc #: 1-1 Filed:Vincent Riggs,
                                                     02/20/19      Fayette
                                                                Page:  9 of NOT
                                                                             16 - ORIGINAL
                                                                           Circuit             DOCUMENT
                                                                                   Clerk ID#: 12
                                                                                   Page
                                                                            02/19/2019 03:31:55 PM
                                                                            89824-3

                                      COMMONWEALTH OF KENTUCKY
                                             FAYETTE CIRCUIT COURT
                                             DIVISION
                                    CIVIL ACTION NO.
                                           FILED ELECTRONICALLY

        AUTUMN PEICHOTO                                                                     PLAINTIFF

        V.                                  NOTICE OF SERVICE

        SPEEDWAY, LLC and
        SPEEDWAY SUPERAMERICA LLC                                                       DEFENDANTS

                                          * * * * * * * * * * * *

               Comes the Plaintiff, Autumn Peichoto, by and through counsel, and hereby gives the

        Court and the parties notice that she served upon Defendants, Speedway, LLC and Speedway

        Superamerica, LLC, her First Set of Requests for Admissions, Interrogatories and Requests for




                                                                                                             Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        Production of Documents on this the 18th day of January, 2019.

                                                            Respectfully submitted,

                                                            /s/ Tanner H. Shultz
                                                            TANNER H. SHULTZ
                                                            Morgan & Morgan, Kentucky PLLC
                                                            333 West Vine Street, Suite 1200
                                                            Lexington, Kentucky 40507
                                                            Telephone: (859) 219-4529
                                                            Facsimile: (859) 367-6146
                                                            Email: tshultz@forthepeople.com
                                                            COUNSEL FOR PLAINTIFF

                                        CERTIFICATE OF SERVICE

                I hereby certify that the foregoing was filed using the Court’s ECF electronic system on
        this the 18th day of January, 2019, with copies being sent via U.S. Mail, postage pre-paid, to the
        following:
                                                                                                             NO : 000001 of 000002




        CT Corporation System
        306 West Main Street, Suite 512
        Frankfort, Kentucky 40601
        Registered Agent for Defendant,
        Speedway, LLC


                                                        1
Filed                 19-CI-00202     01/18/2019            Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 01/18/2019
                                  Doc #: 1-1 Filed: Vincent
                                                    02/20/19Riggs, Fayette
                                                                Page:       NOT
                                                                              16 -ORIGINAL
                                                                           Circuit
                                                                       10 of       Clerk     DOCUMENT
                                                                                   Page ID#: 13
                                                                            02/19/2019 03:31:55 PM
                                                                            89824-3

        CT Corporation System
        306 West Main Street, Suite 512
        Frankfort, Kentucky 40601
        Registered Agent for Defendant,
        Speedway Superamerica LLC

                                                     /s/ Tanner H. Shultz
                                                     COUNSEL FOR PLAINTIFF




                                                                                                        Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                        NO : 000002 of 000002




                                                 2
Filed                19-CI-00202    01/18/2019       Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 02/14/2019
                                  Doc #: 1-1 Filed: Vincent
                                                    02/20/19Riggs, Fayette
                                                                Page:       NOT
                                                                              16 -ORIGINAL
                                                                           Circuit
                                                                       11 of       Clerk     DOCUMENT
                                                                                   Page ID#: 14
                                                                            02/19/2019 03:33:15 PM
                                                                            89824-3

                                              COMMONWEALTH OF KENTUCKY
                                                 FAYETTE CIRCUIT COURT
                                                         DIVISION 9
                                                CIVIL ACTION NO. 19-CI-00202
                                                      Electronically Filed

            AUTUMN PEICHOTO                                                                                                 PLAINTIFF

            v.

            SPEEDWAY LLC                                                                                              DEFENDANTS

            and

            SPEEDWAY SUPERAMERICA LLC

                  DEFENDANTS SPEEDWAY LLC AND SPEEDWAY SUPERAMERICA LLC’S
                  ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

                   Defendants Speedway LLC and Speedway SuperAmerica LLC1 (collectively

        “Speedway”), by counsel, for their Answer and Affirmative Defenses to Plaintiff’s Complaint state

        as follows:

                                                              FIRST DEFENSE

                   The Complaint fails, in whole or in part, to state a claim upon which relief can be granted

        against Speedway.

                                                           SECOND DEFENSE

                   Plaintiff Autumn Peichoto acted intentionally or was contributorily or comparatively

        negligent due to her failure to use the degree of care that would have been used by an ordinary,

        reasonable, and prudent person under the same or similar circumstances.                                          Plaintiff’s own

        negligence and intentional acts proximately caused her injuries and damages, if any, alleged in the
                                                                                                                                             ANS : 000001 of 000006




        Complaint.



        1
          Speedway SuperAmerica, LLC is the former registered name of Speedway LLC. Speedway America, LLC no longer exists as a registered
        entity and is not a proper party to this action. Speedway LLC is the correct party.



Filed                       19-CI-00202          02/14/2019                     Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 02/14/2019
                                  Doc #: 1-1 Filed: Vincent
                                                    02/20/19Riggs, Fayette
                                                                Page:       NOT
                                                                              16 -ORIGINAL
                                                                           Circuit
                                                                       12 of       Clerk     DOCUMENT
                                                                                   Page ID#: 15
                                                                            02/19/2019 03:33:15 PM
                                                                            89824-3

                                                THIRD DEFENSE

                                                    PARTIES

               1. Speedway is without knowledge or information sufficient to form a belief as to the truth

        of the allegations contained in Paragraph 1 of Plaintiff’s Complaint, and therefore the allegations

        are denied.

               2. Speedway admits the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

               3.     Speedway denies the allegations contained in Paragraph 3 of Plaintiff’s Complaint.

        Speedway SuperAmerica LLC is the former registered name of Speedway LLC. Speedway

        SuperAmerica LLC no longer exists as a registered entity and is not a proper party to this

        action. Speedway LLC is the correct party.

               4.     With respect to the allegations contained in Paragraph 4 of Plaintiff’s Complaint,

        Speedway admits that it owned and operated a Speedway convenience store located at 447 East

        New Circle Road, Lexington, Kentucky 40503.

                                         JURISDICTION AND VENUE

               5.     Speedway admits the allegations contained in Paragraph 5 of Plaintiff’s Complaint.

               6. The allegations contained in Paragraph 6 of Plaintiff’s Complaint call for conclusions

        of law to which no response is required; however, to the extent a response is required, Speedway

        denies the allegations contained in Paragraph 6 of Plaintiff’s Complaint.

               7. The allegations contained in Paragraph 7 of Plaintiff’s Complaint call for conclusions

        of law to which no response is required; however, to the extent a response is required, Speedway

        denies the allegations contained in Paragraph 7 of Plaintiff’s Complaint.
                                                                                                              ANS : 000002 of 000006




Filed                   19-CI-00202    02/14/2019        2   Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 02/14/2019
                                  Doc #: 1-1 Filed: Vincent
                                                    02/20/19Riggs, Fayette
                                                                Page:       NOT
                                                                              16 -ORIGINAL
                                                                           Circuit
                                                                       13 of       Clerk     DOCUMENT
                                                                                   Page ID#: 16
                                                                            02/19/2019 03:33:15 PM
                                                                            89824-3

                                         GENERAL ALLEGATIONS

               8. The allegations contained in Paragraph 8 of Plaintiff’s Complaint call for conclusions

        of law to which no response is required; however, to the extent a response is required, Speedway

        denies the allegations contained in Paragraph 8 of Plaintiff’s Complaint.

               9. Speedway denies the allegations contained in Paragraph 9 of Plaintiff’s Complaint.

               10. Speedway is without knowledge or information sufficient to form a belief as to the truth

        of the allegations contained in Paragraph 10 of Plaintiff’s Complaint, and therefore the allegations

        are denied.

               11. The allegations contained in Paragraph 11 of Plaintiff’s Complaint call for conclusions

        of law to which no response is required; however, to the extent a response is required, Speedway

        denies the allegations contained in Paragraph 11 of Plaintiff’s Complaint.

               12. Speedway denies the allegations contained in Paragraph 12 of Plaintiff’s Complaint.

               13. Speedway denies the allegations contained in Paragraph 13 of Plaintiff’s Complaint

        and subparagraphs (a)-(d) of the Plaintiff’s Complaint.

                                              FOURTH DEFENSE

               Plaintiff knew, or should have known, of any dangerous conditions, if any, that may have

        existed on the premises where she was allegedly injured.

                                               FIFTH DEFENSE

               Any alleged dangerous conditions, if any, existing upon the premises at the time or place

        where Plaintiff was allegedly injured, were open, notorious, and obvious to Plaintiff, thereby

        absolving Speedway from any liability to Plaintiff.
                                                                                                               ANS : 000003 of 000006




Filed                 19-CI-00202     02/14/2019         3    Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 02/14/2019
                                  Doc #: 1-1 Filed: Vincent
                                                    02/20/19Riggs, Fayette
                                                                Page:       NOT
                                                                              16 -ORIGINAL
                                                                           Circuit
                                                                       14 of       Clerk     DOCUMENT
                                                                                   Page ID#: 17
                                                                            02/19/2019 03:33:15 PM
                                                                            89824-3

                                                SIXTH DEFENSE

               The injuries and damages about which Plaintiff complains, if any, may have been caused

        by the negligence of third persons over whom Speedway had no control, for which Speedway is

        not responsible, and for which Speedway has no liability, entitling Speedway to indemnity,

        contribution, offset, and apportionment as a result of such negligence.

                                              SEVENTH DEFENSE

               To the extent any person or entity exists who has paid any amount to or for the benefit of

        Plaintiff on account of the event or injuries alleged in the Complaint and who has not been properly

        notified of their subrogation rights, Plaintiff has failed to comply with KRS § 411.188, and the

        Complaint is barred. In the alternative, Plaintiff is precluded from recovery of benefits that are the

        subject of subrogation rights. Plaintiff is not the real party in interest to the extent of any such

        payments.

                                               EIGHTH DEFENSE

               Speedway affirmatively asserts those defenses contained in Rule 8.03 of the Kentucky

        Rules of Civil Procedure, including, but not necessarily limited to, contributory negligence and

        estoppel. Speedway also asserts the Open and Obvious defense.

                                                NINTH DEFENSE

               Speedway reserves the right to file any cross-claims, counterclaims, and/or other third-

        party actions that may become appropriate and necessary in the course of discovery.

                                                TENTH DEFENSE

               To the extent that Plaintiff has failed in her duty to mitigate her damages, if any, these
                                                                                                                 ANS : 000004 of 000006




        damages must be reduced accordingly.




Filed                  19-CI-00202     02/14/2019         4   Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 02/14/2019
                                  Doc #: 1-1 Filed: Vincent
                                                    02/20/19Riggs, Fayette
                                                                Page:       NOT
                                                                              16 -ORIGINAL
                                                                           Circuit
                                                                       15 of       Clerk     DOCUMENT
                                                                                   Page ID#: 18
                                                                            02/19/2019 03:33:15 PM
                                                                            89824-3

                                            ELEVENTH DEFENSE

               The Complaint should be barred, in whole or in part, for the Plaintiff’s failure to plead with

        specificity items of special damages as required by CR 9.06.

                                             TWELFTH DEFENSE

               Speedway denies any allegation not specifically denied in this Answer.

                                           THIRTEENTH DEFENSE

               Speedway reserves the right to assert any other affirmative defense that may become

        applicable as revealed in the course of discovery.

               WHEREFORE, Defendants Speedway LLC and Speedway SuperAmerica LLC reserve

        the right to amend this Answer and Defenses as discovery progresses and hereby respectfully

        request:

               1. That the Complaint be dismissed with prejudice and that Plaintiff take nothing thereby;

               2. That it be awarded its costs herein expended and, if applicable, a reasonable attorney’s

                   fee;

               3. For a trial by jury on all issues so triable; and

               4. Any and all other relief to which it may appear to be entitled.

                                                      Respectfully submitted,

                                                      FROST BROWN TODD LLC

                                                      /s/ Andrew M. Palmer
                                                      D. Christopher Robinson
                                                      Andrew M. Palmer
                                                      400 W. Market Street, 32nd Floor
                                                      Louisville, KY 40202
                                                                                                                ANS : 000005 of 000006




                                                      (502) 589-5400
                                                      (502) 581-1087 - Fax
                                                      crobinson@fbtlaw.com
                                                      apalmer@fbtlaw.com
                                                      Counsel for Defendant Speedway LLC



Filed                 19-CI-00202     02/14/2019          5   Vincent Riggs, Fayette Circuit Clerk
Filed               19-CI-00202
        Case: 5:19-cv-00058-REW 02/14/2019
                                  Doc #: 1-1 Filed: Vincent
                                                    02/20/19Riggs, Fayette
                                                                Page:       NOT
                                                                              16 -ORIGINAL
                                                                           Circuit
                                                                       16 of       Clerk     DOCUMENT
                                                                                   Page ID#: 19
                                                                            02/19/2019 03:33:15 PM
                                                                            89824-3

                                                  CERTIFICATE OF SERVICE

                 I hereby certify that on February 14, 2019, I electronically filed the foregoing with the
        Clerk of the Court by using the CM/ECF system, which will serve notice on all parties registered
        to receive notice in this case, and that a true and correct copy of the foregoing was served by U.S.
        first class mail, postage prepaid, to the following:

          Tanner H. Shultz
          Morgan & Morgan, Kentucky PLLC
          333 West Vine Street, Suite 1200
          Lexington, KY 40507
          Counsel for Plaintiff Autumn Peichoto


                                                          /s/ Andrew M. Palmer
                                                          Counsel for Defendant Speedway LLC




                                                                                                               ANS : 000006 of 000006




        EN10823.Public-10823 4841-5469-2232v3v2


Filed                     19-CI-00202       02/14/2019      6   Vincent Riggs, Fayette Circuit Clerk
